Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 19-34 are pending and under consideration.

Election/Restrictions
 	Claims 19-34 are allowable or allowed. Claims 23-24, 27-28, and 31 were previously withdrawn from consideration as a result of a restriction requirement.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement for Species elections, as set forth in the 3/30/22 Restriction Requirement, are hereby withdrawn, and claims 23-24, 27-28, and 31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  	In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Reasons for Allowance
	Claims 19-34 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Ashton (GB 1 256 866 A); Hood (WO 02/05735 A2); Nielsen et al. (US 2003/0004477); Cramer et al. (US 2010/0114044 A1); and Bach et al. (US 2010/0204664 A1).  	The following is a statement of reasons for the indication of allowable subject matter: 
 	No prior art, including the following closest references, is/are found to teach, inter alia, the combination of all of: a release liner with a neutralizer deposited on the distal side of the adhesive layer, in direct contact with the adhesive layer, and located between the hole and the connection zone.
   	Ashton (GB 1 256 866 A), cited as D1 in the Written Opinion of the corresponding WIPO application of the current case, teaches an ostomy wafer comprising an outer ring 12; an adhesive layer 13 with a stoma hole proximal to the outer ring 12 Fig.2; a connection zone as a flange 23 coupled to a distal side of a central annular disc 17; and an inner ring 10 comprising karaya powder and glycerol and deposited in a recess between the outer ring 12 and the stoma hole, as distal to the central inner portion of the adhesive layer 13 Fig.2-3;p2,ll.99 to p3,ll.64.  Ashton fails to teach or fairly suggest that the connection zone 23 is coupled to a distal side of the backing layer 12; the release layer is in direct contact with the adhesive layer 13; and located between the hole and the connection zone 23.
Hood (WO 02/05735 A2) discloses an adhesive layer 26, a backing layer 24, and positioned on the backing layer is a foam layer 20 coated with an adhesive matrix containing a dispersion of polysaccharides that would swell to form a gel when exposed to fluid.  The gel does not get released from the adhesive matrix (page 7 lines 24-27).  Additionally, the foam layer, which is on a distal side of the backing layer, does not extend between the hole 32 that accommodates the stoma and the ostomy bag connector (shoulder 18 of faceplate 12).
Nielsen et al. (US 2003/0004477 A1) discloses an ostomy appliance having an adhesive wafer 2 and a sealing member 5 positioned radially inward of the hole 3 in the adhesive wafer (different from what is required by the claims of the current Application), and an ostomy bag connecting to the adhesive wafer at a location radially outside of the sealing member.  Nielsen also does not teach that the sealing member can release a neutralizer.
Cramer et al. (US 2010/0114044 A1) discloses an ostomy appliance having an adhesive layer 24, an ostomy bag connected to a distal side of the adhesive layer by welding 23, and a shape-defining member 40 on the distal side of the adhesive layer at a position radially outward of the welding (different from what is required by the current Application).  Cramer does not disclose that the shape-defining member releases a neutralizer.
  	Bach et al. (US 2010/0204664 A1) discloses an ostomy appliance with a first adhesive layer 4, a second adhesive layer 5, an ostomy bag 2 attached to the second adhesive layer, and an impermeable layer 7 formed on a distal side of the second adhesive layer between an edge of the hole 6 and where the ostomy bag is attached to the second adhesive layer.  Bach does not teach that the impermeable layer can release a neutralizer.
  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Ashton, Hood, Nielsen, Cramer, and/or Bach to provide the combination of all of: a release liner with a neutralizer deposited on the distal side of the adhesive layer, in direct contact with the adhesive layer, and located between the hole and the connection zone.  One of skill would not have been motivated to modify the teachings of Ashton, Hood, Nielsen, Cramer, and/or Bach to provide the above combination elements and arrangement, where Ashton, Hood, Nielsen, Cramer, and/or Bach fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patent US 11,278,640 B2 (issued from similar and co-assigned application No. 16/097841) fails to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest a neutralizing layer deposited on the distal surface of the adhesive layer, where claim 1 of US 11,278,640 B2 recites that the release layer is coupled to the distal side of the backing layer.  Thus, the claims of this patent do not render obvious the present claims under Obviousness-Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781